In a stockholder's derivative action, the defendants Haase, Stern and Presto Manufacturing Co., Inc., appeal from so much of an order of the Supreme Court, Kings County, entered January 9, 1964 upon reargument: (1) as granted plaintiff’s motion for a discovery and inspection, for a pretrial examination of said defendants, and for modification of said defendants’ notice for the pretrial examination of the plaintiff; and (2) as denied their cross motion, pursuant to statute (CPLR 3211, subd. [a], pars. 1, 7), to dismiss the complaint and for summary judgment. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. The initial examination of the plain*806tiff as directed by the order shall proceed on 10 days’ written notice or at such time as the parties may mutually fix by written stipulation. The other examinations and the discovery shall thereafter proceed as prescribed in the order. TJghetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.